9 U.S. 321 (1809)
5 Cranch 321
WELSH
v.
MANDEVILLE AND JAMESSON.
Supreme Court of United States.

E.J. Lee, contra.
THE COURT refused to take up the case without consent, although thirty days had then (March 9, when the cause was called for hearing) elapsed since the service of the citation; and observed, that the case of Lloyd v. Alexander only decided that the court will not take up the case until thirty days have expired since the service of the citation; but it did not decide that the court would then take it up without consent.